COURT OF APPEAL, FIRST CIRCUIT
                                            STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0865



Katherine Reznik Benoit

                       Versus - -
                                                                  Family Court of East Baton Rouge
Benjamin Paul Benoit                                              Case #:   215758
                                                                  East Baton Rouge Parish




On Application for Rehearing filed on 03/ 14/ 2022 by Katherine Reznik Benoit
Rehearing
                        DENIED




                                                                             50-                            M)
                                                                                       Wolfe         AV /

                                                                                                            i


Date ,    MAR 2 9 2022


Rodd